Citation Nr: 1019344	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 12, 2004, rating decision's grant of service connection 
for posttraumatic stress disorder (PTSD) effective May 19, 
1993.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for PTSD 
effective from May 19, 1993.

The claim was remanded by the Board in March 2009 as 
inextricably intertwined with the issue of entitlement to an 
effective date prior to May 19, 1993, for the grant of 
service connection for PTSD, which was remanded in order for 
the RO to issue a statement of the case (SOC).  The Board 
notes that the Veteran did not file a timely appeal 
concerning the claim for entitlement to an effective date 
prior to May 19, 1993, for the grant of service connection 
for PTSD after the issuance of the June 2009 SOC and, 
therefore, that issue is no longer before the Board for 
appellate review.  The CUE claim has been returned and is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran filed an original claim for service 
connection for a nervous condition in August 1973; service 
connection for anxiety neurosis was denied in a January 1974 
rating decision.  

2.  The Veteran filed claims to reopen in March 1982 and July 
1987; the Board denied claims for service connection for a 
psychiatric disability and PTSD in May 1987 and April 1990, 
respectively.  

3.  The Veteran filed a new claim for service connection for 
PTSD that was received on February 4, 1991.  

4.  In a rating decision dated July 12, 2004, the RO granted 
service connection for PTSD effective May 19, 1993.  

5.  The Veteran did not submit a claim for service connection 
for a PTSD between the Board's April 1990 denial and February 
4, 1991.

6.  The July 2004 rating decision was clearly and 
unmistakably erroneous by granting an effective date of May 
19, 1993, for the grant of service connection for PTSD.  


CONCLUSION OF LAW

The rating decision of July 12, 2004, contained clear and 
unmistakable error (CUE).  38 C.F.R. § 3.156(c) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The procedural history in this case is lengthy and 
complicated and will be summarized as succinctly as possible.  
The Veteran filed an original claim for service connection 
for a nervous condition in August 1973.  Service connection 
for anxiety neurosis was subsequently denied by the RO in a 
January 1974 rating decision.  The Veteran did not appeal 
this decision and it became final.  

The Veteran thereafter filed a claim to reopen in March 1982.  
The RO declined to reopen the claim and the Veteran filed a 
timely appeal.  See September 1982 rating decision; December 
1982 notice of disagreement (NOD); December 1982 SOC; January 
1983 VA Form 9.  Entitlement to service connection for a 
psychiatric disability was initially remanded by the Board in 
August 1984 and then denied in a May 1987 decision.  

The Veteran filed another claim to reopen in July 1987.  
Service connection for PTSD was denied in an April 1988 
rating decision, which the Veteran appealed.  See June 1988 
NOD; July 1988 SOC; February 1989 in lieu of VA Form 9.  In 
an April 1990 decision, the Board denied entitlement to 
service connection for PTSD.  The Board notes that the April 
1990 Board decision subsumed all prior rating decisions 
issued by the RO.  The Board also notes that the Veteran has 
not alleged CUE in either of the Board's prior decisions (May 
1987 and/or April 1990).  

In a statement received February 4, 1991, the Veteran 
indicated that he wished to reopen his claim for service 
connection for PTSD.  See VA Form 21-4138 dated January 31, 
1991.  The RO declined to reopen the claim in a February 1992 
rating decision and the Veteran appealed.  See May 1992 NOD; 
June 1992 SOC; July 1992 VA Form 9.  The claim was 
subsequently reopened in a July 1992 hearing officer 
decision.  In April 2001, the Board remanded the claim for 
additional development.  Service connection for PTSD was 
thereafter granted by the RO in a July 2004 rating decision.  
The RO assigned a 100 percent disability evaluation effective 
May 19, 1993, explaining that this was the date on which 
38 C.F.R. § 3.304(f) was changed so as to allow service 
connection for PTSD even in the absence of a "life 
threatening event" as the stressor.  

As noted in the Introduction, the Veteran did not file a 
timely appeal concerning the claim for entitlement to an 
effective date prior to May 19, 1993, for the grant of 
service connection for PTSD.  As such, the only remaining 
basis on which to grant an earlier effective date for the 
establishment of service connection for PTSD would be a 
determination that there was CUE in the July 12, 2004, rating 
decision.  

Pursuant to 38 C.F.R. § 3.105(a), a prior final decision can 
be reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

In this case, the Veteran makes several contentions in 
asserting that there was CUE in the July 12, 2004, rating 
decision.  In a May 2005 statement, he asserted that he had 
been diagnosed with PTSD since 1984, had been claiming 
benefits since 1984, and had never failed to respond to the 
denials of his claim.  In an October 2006 statement, the 
Veteran asserted that he had been permanently and totally 
disabled since first placing his claim for disability, had 
submitted evidence showing continuity of the claim, and he 
had been evaluated by two psychiatrists in 1984 with the same 
symptoms and diagnosis as in 2004.  In his VA Form 9 received 
in August 2007, the Veteran reported that he had been 
suffering with symptoms compatible with PTSD since 1971 and 
received a diagnosis around 1984.  He also asserted that the 
decision was not properly based on the available evidence of 
record at the time and the rules in effect.  

While the Board is not impressed by the Veteran's argument 
that he has had symptoms compatible with PTSD prior to 1984 
and has been diagnosed with PTSD since 1984, it does agree 
with his assertion that the July 2004 rating decision was not 
properly based on the rules in effect at that time.  
Accordingly, the Board finds that the July 2004 rating 
decision contains CUE.  

Generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  The same is true for 
an award based on the receipt of new and material evidence 
following a final prior disallowance and for a claim reopened 
after final adjudication, as VA laws and regulations 
stipulate that the effective date of such an award shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date the claim was received, or the date 
entitlement arose, whichever is later.  See id.; 38 C.F.R. 
§3.400(q)(1)(ii) and (r) (2009).

The Board would like to further note at this point that its 
interpretation of the basis of the RO's decision to assign 
May 19, 1993, as the effective date for the grant of service 
connection for PTSD reveals that it is based on evidence 
demonstrating "casualties treated as a result of hostile 
action" over the course of several months, which coincided 
with the Veteran's stay in Vietnam.  Therefore, the Board 
finds that the RO expressly acknowledged that it had found 
that the Veteran had been subjected to both casualties and 
hostile action.  Consequently, the Board must conclude that 
based on the RO's stated findings, the Veteran's stressors 
included being subjected to a life-threatening event or 
circumstance and would have required service connection 
regardless of whether or not this was the governing standard.  
Thus, the Board finds that the July 2004 rating decision 
should have assigned the effective date for the grant of 
service connection for PTSD based on the date of the February 
4, 1991 claim to reopen.

As for whether there is any basis for assigning an even 
earlier effective date based on a prior unadjudicated claim 
between the Board's final decision in April 1990 and February 
4, 1991, the VA administrative claims process does recognize 
formal and informal claims.  A formal claim is one that has 
been filed in the form prescribed by VA.  See 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  An 
informal claim may be any communication or action, indicating 
an intent to apply for one or more benefits under VA law.  
See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 
C.F.R. §§ 3.1(p), 3.155(a) (2009).  An informal claim must be 
written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 
1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Review of the claims folder reveals that the Veteran 
submitted one statement in between the Board's April 1990 
decision (date stamped April 5, 1990) and the February 4, 
1991, date on which his claim to reopen was received.  In 
this statement, which was received on April 24, 1990, the 
Veteran requested the status of his claim for pension and 
also requested that his claim be expedited.  There is nothing 
in this correspondence that could be construed as an informal 
claim for entitlement to service connection for PTSD.  See VA 
Form 21-4138.  

As noted above, the Veteran indicated that he wished to 
reopen his claim for service connection for PTSD in a 
statement received February 4, 1991.  See VA Form 21-4138 
dated January 31, 1991.  Consequently, based on all of the 
foregoing, the Board finds that the July 2004 rating decision 
contained CUE with respect to its assignment of an effective 
date of May 19, 1993, and that based on the regulations in 
place at the time of the July 2004 rating action, the 
effective date for the grant of service connection for PTSD 
should instead be February 4, 1991.

Although the Veterans Claims Assistance Act (VCAA) is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE claims.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  A claim 
of CUE it is not by itself a claim for benefits.  CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See also 38 
C.F.R. § 20.1411(c), (d) (2009).





ORDER

The rating decision of July 2004 contained clear and 
unmistakable error by assigning an effective date of May 19, 
1993, for the grant of service connection for PTSD, and an 
effective date of February 4, 1991, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


